M. J. Kelly, P.J.
(dissenting). I respectfully dissent. I cannot draw from the four corners of the will the intention to pass the residuary estate to Anna M. Von Gunten.
The fundamental rule behind judicial review of wills is to discern the testator’s intent and to carry out the intent as near as possible. In re Bair Estate, 128 Mich App 713, 716; 341 NW2d 188 (1983). Unless an ambiguity exists, the intent must be gleaned from the four corners of the instrument itself. In re Butterfield Estate, 405 Mich 702, 711; 275 NW2d 262 (1979). Although testacy is presumed, Powell v Beebe, 167 Mich 306, 313; 133 NW 8 (1911), such a presumption cannot overcome the plain language of the will and a testator’s express intention as it appears therein. Rozell v Rozell, 217 Mich 324, 330; 186 NW 489 (1922). In ascertaining intent, a court is prohibited from engaging in speculation. In re Dodge Trust, 121 Mich App 527, 541; 330 NW2d 72 (1982), lv den 418 Mich 878 (1983).
In this case, the trial court determined that the will contained no ambiguity and thus refused to allow in evidence the deposition of the scrivener of the will. In rendering its opinion the trial court stated that "There was evidence that was adduced at the trial of the matter showing the deceased carrying on as to this in referring to this matter as her will, not revoking same * * This apparently was in reference to testimony adduced at the revocation hearing concerning Rachel Shaw’s actions and conduct subsequent to her husband’s demise. It therefore appears to me that while on one hand the trial court deemed the will unambiguous, it nevertheless erroneously considered extrinsic evidence when considering the intention of *759the testator. This is directly contrary to well established law that in an unambiguous will the testator’s intention must be gleaned from the four corners of the instrument itself. In re Butterfield Estate, supra. Therefore, I would conclude that this inconsistency in the trial court’s reasoning cannot be rationalized and merits reversal.
Further, I cannot glean from reading the instrument in its entirety that the testators intended to pass the residue of the estate to Ms. Von Gunten. Such an intent assumes that the will intended to effectuate the disposition of residual property subsequent to the surviving spouse’s death. From my reading of the will it is clear that its purpose was to dispose of property either in the event of their simultaneous death or where one spouse predeceased the other. There is no language indicating otherwise. It is simply a situation where the testators fail to anticipate far enough ahead. If the parties did not have enough foresight to anticipate and to provide for the disposition of property of the survivor on her death, how can it be said that such an intent can be gleaned from the four corners of the will? It simply cannot.
Can it be said that, had Mrs. Shaw predeceased her husband and he in turn kept the will in force without altering it, the court would have then concluded that simply because Ms. Von Gunten was appointed executrix and received Mrs. Shaw’s personal jewelry by way of specific bequest she also would be the residuary legatee even though she bore no relation to Mr. Shaw? I think not. A construction inferring such an intent is based upon mere speculation and extrinsic evidence. In essence it rewrites the will to include such an intent. Therefore I would conclude that since neither the simultaneous death nor death of one of the testators within 30 days of the other occurred, *760the contingencies in paragraph III were not satisfied. Thus I would hold that the property, with the exception of the jewelry, passed under the laws of intestate succession.